DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/16/2022 have been fully considered but they are not persuasive.  The Applicant has focused upon the “search space” of Mountney but it is unclear as to how this pertains to the clearly teaching of a plurality of reference images.  Given the newly made claim amendments, the teaching of Mountney still reads upon a broad and reasonable interpretation of the language because there are certainly a “plurality of references images” being used (more than one DRR as taught in [0035]) and they are compared to a captured X-ray image.

Drawings
The drawings were received on 02/16/2022.  These drawings are acceptable.

Allowable Subject Matter
Claims 57-66 are allowed.
Claim(s) 50 and 51 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 47-49, 53, and 55 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mountney (US 2012/0296202, or record).
Regarding claim 47, Mountney discloses a method, comprising: determining a predicted pose of an elongate medical device within a patient anatomy ([0033]: “enabling the pose of the probe to be predicted in subsequent frames”); extracting a plurality of reference images from 3-D reference information ([0035]: “3D model of the probe is generated…and used to generate a DRR”), wherein the plurality of reference images includes a predicted reference image corresponding to the predicted pose of the elongate medical device ([0035]: “visually similar to the image captured by the fluoroscopic”); capturing an x-ray image of the patient anatomy, wherein the captured x-ray image includes captured x-ray attenuation information ([0035]: “fluoroscopic” images are x-ray images); searching the plurality of reference images ([0035]: “the new DRR” implies more than one DRR reference) for a closest matching reference image between the captured x-ray image ([0035]: “similarity is then measured”) and determining an offset between the captured x-ray image and the closest matching reference image ([0035]: “measured using a difference value”).
Regarding claim 48, Mountney discloses that the 3-D reference information includes reference x-ray attenuation information, and wherein the searching for a closest matching reference image between the captured x-ray image and the one of the plurality of reference ([0035]: “DynaCT/CT” provides “x-ray attenuation information”; “this enables a comparison between the two”).
Regarding claim 49, Mountney discloses determining an adjustment of the elongate medical device based on the determined offset ([0035]: “the pose is refined based on the measured similarity”).
Regarding claim 53, Mountney discloses determining a first search area including a subset of the plurality of reference images, wherein the first search area is based on the predicted reference image; and comparing the captured x-ray image to the plurality of reference images within the first search area ([0033]: “search space”).
Regarding claim 55, Mountney discloses automatically searching, by a control system, for the closest matching reference image between the captured x-ray image and the one of the plurality of reference images ([0033]…[0035]: the search is a computer-automated procedure).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 54 and 56 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Mountney (US 2012/0296202, of record).
([0033]: “reduces the search space”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply a variable search area as taught by Mountney, as to provide a search space that is targeted.
Regarding claim 56, Mountney does not explicitly disclose receiving, by a control system, a user input corresponding to a selection of the one of the plurality of reference images; and determining a match between the captured x-ray image and the one of the plurality of reference images based on the received user input.  However, Mountney teaches that the comparison between reference model images and actual images are computer automated ([0033]…[0035]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that performing the procedure manually would accomplish the same objectives, wherein a manual selection may provide enhanced accuracy in matching.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/JASON M IP/
Primary Examiner, Art Unit 3793